Citation Nr: 0810799	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nerve root damage 
to the right leg and ankle, including as secondary to 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1960 to 
June 1964.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In March 2007, the Board requested a specialist's opinion in 
psychiatry from the Veterans Health Administration (VHA).  
See 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002); 
38 C.F.R. § 20.901(a) (2007).  The reports (including an 
addendum), received in May, July and December 2007, have been 
associated with the claims file for consideration with the 
other evidence.  And as required, the Board provided the 
appellant and his representative copies of these reports and 
gave them time to submit additional evidence or argument in 
response.  See 38 C.F.R. § 20.903 (2007).  In January 2008, 
the veteran submitted a personal statement and waived his 
right to have the RO initially consider it.  Id.  See also 
38 C.F.R. §§ 20.800, 20.1304(c).  Thus, the PTSD claim is 
ripe for adjudication.

However, the Board is remanding the right ankle and leg nerve 
root damage claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.




FINDING OF FACT

Although the veteran has the required diagnosis of PTSD, the 
competent evidence of record - including, in particular, the 
expert opinions recently obtained from the VHA, indicates 
there is insufficient corroborating evidence that his alleged 
in-service sexual assault stressor actually occurred and 
outweighs the evidence suggesting otherwise.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in August 2003.  
In addition, the veteran was provided with a PTSD sexual 
assault questionnaire detailing the unique types of evidence 
that can be used to substantiate these types of claims.  
Those letters therefore effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his PTSD claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board observes that the RO correctly issued the August 
2003 VCAA notice letter prior to the February 2004 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error.   

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied for this claim, no disability rating or 
effective date will be assigned regardless, so any error - 
timing or otherwise, in providing additional notice 
concerning those downstream elements is moot so, at most, 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).          

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board finds that the presumption of prejudice due to the 
lack of Dingess notice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran completed a PTSD sexual assault 
questionnaire and personal statements showing actual 
knowledge of the evidence required to substantiate his PTSD 
claim.  In addition, the veteran's representative submitted a 
detailed December 2004 Statement of Representative in lieu of 
VA Form 646, a February 2005 Appellant's Response Brief, and 
a February 2007 Appellant's Brief, which specifically 
describe the criteria and unique types of evidence that can 
substantiate a PTSD claim based on an in-service sexual 
assault.  Therefore, the veteran, through his representative, 
clearly had actual knowledge that evidence from other sources 
aside from service records, including evidence of behavioral 
changes,  could help substantiate his PTSD claim.     

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), relevant VA treatment records, the report of 
a VA psychiatric examination, and two VHA expert opinions - 
including a clarifying addendum.  The veteran submitted 
personal statements and earlier private medical and 
employment records.  The Board is therefore satisfied that 
the RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.   



Governing Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider generally cannot 
provide supporting evidence that a claimed in-service event 
actually occurred based on a post-service medical 
examination.  Moreau, 9 Vet. App. at 395-96.  The veteran's 
own statements will not be sufficient.  Id.

Here, though, the veteran's PTSD claim is predicated on 
allegations of sexual assaults while he was in the military.  
He claims that over a nine-month period in 1963, a female 
officer forced him to have a sexual relationship with her.  
He relates that in-service behavioral changes including 
disciplinary problems and alcohol abuse corroborate the 
existence of this stressor.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited 
to:  records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  



Further, corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

The Board emphasizes that the VA examiners have interpreted 
the evidence of record to confirm the occurrence of in-
service sexual assaults and harassments.  Medical opinions in 
cases of personal assault for PTSD are exceptions to the 
general rule that an opinion by a medical professional based 
on a post-service examination cannot be used to establish the 
occurrence of a stressor.  38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  

Analysis - PTSD

As alluded to, the issue before the Board is whether the 
veteran is entitled to service connection for PTSD - which 
he alleges is from what amounts to was a sexual assault while 
he was in the military.  In June 2003 he submitted his 
responses to a questionnaire regarding his alleged sexual 
trauma in service.  He stated that while stationed in Okinawa 
he met a female soldier and they began dating and engaging in 
sexual relations.  He said this woman forced him to perform 
certain sexual acts by proclaiming that, if he refused, she 
would say he raped her.  This, he said, caused him a lot of 
stress and anxiety because, if he did not comply with her 
demands, he feared that he would be disgraced, dishonorably 
discharged, and perhaps even go to prison.  In a subsequent 
April 2004 statement in support of claim (VA Form 21-4138) he 
said there are indications in his military records that he 
experienced serious behavioral issues as a consequence (e.g., 
drunkenness, disciplinary actions, etc.).



The veteran's SPRs show he began serving on active duty in 
the military in June 1960.  His SMRs do not include 
documentation of a sexual assault, per se, in the sense he 
mentions or a diagnosis of a psychiatric disorder of any 
sort, including a stress-related mental illness (keeping in 
mind VA did not adopt the PTSD nomenclature until 1980 or 
thereabouts, long after his military service had ended).  His 
SMRs do document one incident of drunkenness in February 
1963.  In an April 2004 statement, he contends that he got 
drunk the night after the first sexual assault occurred 
because he was upset.  There is no further evidence of 
drunkenness or a pattern of alcohol abuse during his military 
service.    

However, his SPRs reflect that on April 8, 1963, he violated 
Article 92 of the Uniform Code of Military Justice (UCMJ) by 
failing to obey a regulation by checking into the main gate.  
As a result, he received a 60-day restriction and forfeiture 
of pay in the amount of $10.00.  The remaining portion of the 
restriction was subsequently suspended on May 14, 1963.  On 
August 19, 1963, he violated Article 86 of the UCMJ when he 
was absent from his appointed place of duty.  For that, his 
punishment was a 14-day restriction and forfeiture of pay for 
7 days.  Later, on October 1, 1963, he violated Article 121 
of the UCMJ by wrongful appropriation of government property.  
His rank was reduced to lance corporal and he forfeited pay 
and allowance in the amount of $50 for two months.  The 
forfeiture was remitted on February 4, 1964.  Lastly, 
on April 20, 1964, he again violated Article 86 of the UCMJ 
when he was absent without leave (AWOL).  He forfeited $35 in 
pay.  His military service ended in June 1964; his discharge 
was under honorable conditions and his reenlistment would be 
permitted if he elected to do that.

As to whether he has the required DSM-IV diagnosis of PTSD, 
the veteran's VA outpatient records dated in 2003 reflect 
ongoing treatment for this condition.  So the determinative 
issues are whether there also is credible supporting evidence 
that the alleged in-service stressor actually occurred, and 
medical evidence of a link between his current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Unfortunately, there is not, so the Board must 
deny his claim.

Concerning this, there are two favorable and two unfavorable 
opinions of record, but the Board finds the unfavorable 
opinions more probative.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As for the positive opinions, in July 2003, the veteran 
underwent a psychological assessment.  In terms of traumatic 
events he described the most stressful event as a coercive 
sexual relationship between him and a female which he met 
overseas.  He reported that during the course of the 
relationship he felt forced to have an intimate relationship 
and to engage in sexual acts which both repulsed and 
horrified him.  She verbally threatened to claim that he 
raped her if he did not comply with her demands.  He feared 
that if she followed through with her rape claim that he 
would be dishonorably discharged and sent to a federal 
prison.  He did not mention the situation to his immediate 
supervisors because he felt they would be unsympathetic and 
given the situation he felt helpless.  The examiner's summary 
of the evaluation indicated the veteran met the full clinical 
criteria for assigning a diagnosis of PTSD.  The examiner 
noted the veteran reported features of general anxiety and 
panic reactions, as well as cognitive features of depression 
that varied in level of intensity.  The examiner further 
noted that many of the symptoms the veteran described had 
been long-standing, beginning during military service and 
remaining present until discharge from active duty.  However, 
this examination did not include a review of the claims 
folder.  It was based on the veteran's reported history 
through interviews and questionnaires.  

In addition, in September 2003, the veteran was afforded a VA 
PTSD examination.  He reiterated his previous sexual trauma.  
After a mental status evaluation, and a review of the claims 
folder, the examiner acknowledged that he was initially 
highly skeptical of the veteran's claim, however, after 
hearing his report and watching his visceral reactions 
describing the event, the examiner became convinced that 
the veteran met the DSM IV criteria for sexually related 
trauma PTSD.  The Axis I diagnosis was PTSD, non-combat 
related but military related due to sexual harassment, 
chronic and moderately severe.  The examiner concluded that 
the veteran had an unusual experience of being sexually 
harassed through fear of exposure and accusation of rape.  
The examiner further stated that the incident occurred in the 
context of a man who had a rigid superego and who seemed to 
have truly felt that he would be accused and charged with 
rape if he did not cooperate.  Hence, the examiner determined 
the veteran has had a life of significant PTSD symptoms which 
have very substantially compromised his psychosocial life and 
adversely affected his career.  The examiner noted the 
veteran's reported history of incarceration for driving while 
intoxicated on several occasions.   

In light of this evidence, in March 2007, on its own 
initiative and pursuant to VA regulation, the Board requested 
an expert opinion from the VHA seeking to answer the 
following questions:
        
(a) Is it at least as likely as not the 
disciplinary actions during service were 
indicative of behavioral changes the veteran had 
in response to a sexual assault?

(b) If so, is it at least as likely as not his 
PTSD is due to that sexual trauma?  

In response, several negative opinions were received from the 
VHA.  Specifically, upon review of the evidence of record, 
including the positive opinions mentioned, in May and July 
2007 (the July 2007 response was an addendum to clarify the 
opinion) Dr. G.T., M.D., indicated that in response to 
question (a), "it is unlikely" that the disciplinary 
actions during service were indicative of behavioral changes 
the veteran had in response to a sexual assault, and most 
importantly, in response to question (b), Dr. G.T. stated 
that "it is unlikely" that the veteran's PTSD is due to 
that sexual trauma.  Dr. G.T. did not doubt the veteran 
currently has PTSD.  However, Dr. G.T. explained that the 
veteran's behavioral changes leading to disciplinary actions 
are not the typical behavior changes seen following a 
sexual assault.  Even though the veteran claimed alcohol 
abuse, it was not part of the record when he was in service.  
In this regard, the Board emphasizes that the veteran was 
only treated for one night of drunkenness according to his 
SMRs.  Dr. G.T. concluded that the "behavioral changes are 
too indistinct to fit 'unexplained economic or social 
behavior changes.'"  

Moreover, in December 2007, Dr. S.P., PhD., fully concurred 
with Dr. G.T.'s opinion.  She added that "[w]ithout further 
evidence, a causal relationship cannot be established between 
the appellant's claimed in[-]service stressor and current 
symptomatology."  Both of these opinions are supported by 
references to the record and are based on extensive review of 
the claims file.  These unfavorable opinions outweigh the 
favorable opinions because they provide a more distinct 
analysis into the meaning of the specific behavioral changes 
the veteran exhibited during service.  Also, at least one of 
the favorable medical opinions was not based on an 
objective review of the pertinent evidence in the claims 
file, but instead, relied mostly - if not entirely, on the 
veteran's self-reported history.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the veteran's SMRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).



In another significant decision of note, Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  Here, though, the veteran apparently described 
a pattern of behavior during service to those that offered 
the favorable opinions that is not fully supported by his 
service medical and personnel records.  He mentions, for 
example, receiving reprimands and other disciplinary actions 
for drunkenness far more frequently than is actually 
documented in the contemporaneous records concerning his 
service.  So in this respect, his claim of behavioral change 
is not credible.  Contemporaneous medical findings may be 
given more probative weight than a medical opinion years 
later suggesting something else entirely.  See Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  Furthermore, a 
diagnosis and its relationship to service is only as good and 
credible as the history on which it was predicated.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).

Conversely, the Board's decision to adopt an independent 
medical expert's opinion, such as those obtained from the VHA 
specialists, may satisfy the statutory requirement of an 
adequate statement of reasons and bases where the expert has 
fairly considered the material evidence which appears to 
support the appellant's position.  See Wray v. Brown, 7 
Vet. App. 488 (1995).  Consequently, the Board finds the 
unfavorable opinions more probative than those to the 
contrary.  And since the preponderance of the evidence is 
against the claim, the evidence is not so evenly balanced as 
to warrant application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD is denied.  




REMAND

However, before addressing the merits of the right ankle and 
leg nerve root damage claim, the Board finds that additional 
development of the evidence is required.

First, concerning VCAA notice, the August 2003 letter of 
record sent by the RO to the veteran failed to discuss 
secondary service connection for right ankle and leg nerve 
root damage on the premise that it is proximately due to, 
the result of, or chronically aggravated by his service-
connected residuals of a right ankle fracture disorder.  
38 C.F.R. § 3.310 (2007).  Therefore, a remand is required 
for the RO to issue another VCAA letter that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with all legal precedent, 
including the recent Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In this regard, this letter 
should specifically advise him that a downstream disability 
rating and an effective date will be assigned if his right 
ankle nerve root damage claim is granted.

Second, the veteran may have received additional medical 
treatment since October 2003 from the VA Medical Center 
(VAMC) in Boston, Massachusetts.  The VA treatment records 
present in the claims folder end in October 2003.  In 
addition, and most importantly, the July 2004 VA neurological 
examiner indicated he ordered an electromyography (EMG) 
report from the Boston VAMC, which was not obtained. VA's 
duty to assist includes obtaining records of his "relevant" 
VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive 
knowledge of evidence generated by VA).  Since this issue is 
being remanded for other reasons alluded to above and below, 
the RO should take appropriate steps to determine whether 
relevant VA medical records pertaining to his right ankle 
exist since October 2003, including a possible EMG report 
from the Boston VAMC, and if so, to obtain them on remand.

Third, the RO previously requested a VA examiner to determine 
if the veteran has nerve root damage secondary to his 
service-connected residuals of right ankle fracture.  In 
response, a July 2004 VA neurological examiner found that the 
veteran had "probable generalized peripheral neuropathy, 
diabetic."  However, the examiner did not directly address 
the question presented to him, and provided no reasons or 
bases for his diagnosis of diabetic neuropathy.  The examiner 
also scheduled the veteran for EMG testing, but never 
followed up on obtaining the report.  The opinion is 
therefore inadequate.  Consequently, a more thorough 
examination and opinion is warranted to determine if any 
current nerve root damage to the right ankle is proximately 
due to, the result of, or chronically aggravated by his 
already service-connected residuals of a right ankle fracture 
disability.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for right ankle and 
leg nerve root damage on the premise it 
is proximately due to, the result of, 
or chronically aggravated by his 
service-connected residuals of a right 
ankle fracture disorder.  See 38 C.F.R. 
§ 3.310 (2007).  As well, this letter 
must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising him that that a downstream 
disability rating and an effective date 
will be assigned if this claim is 
granted.

2.	Contact the VAMC in Boston, 
Massachusetts, to determine if there 
are any records of medical treatment 
for the veteran's right ankle since 
October 2003, including a possible EMG 
report from the Boston VAMC scheduled 
by the July 2004 VA neurological 
examiner.   If there are, obtain these 
records.  All attempts to obtain these 
records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should 
be documented in the file and the 
veteran appropriately notified.

3.	Then arrange for him to undergo the 
appropriate VA examination to 
determine the nature and etiology of 
any current nerve root damage to the 
right ankle and leg.  The veteran is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of any treatment in 
question.  The examination report 
must state whether such review was 
accomplished.  

      Based on a physical examination 
and comprehensive review of the 
claims file, the examiner is asked to 
indicate it is at least as likely as 
not (50 percent or more probable) 
that any current nerve root damage to 
the right ankle and leg is 
proximately due to, or is permanently 
aggravated by, his service-connected 
residuals of right ankle fracture 
disability, or is otherwise directly 
related to his military service?

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then, after giving the veteran time to 
respond to the  additional notice, 
readjudicate his right ankle and leg 
nerve root disorder claim in light of 
any additional evidence received since 
the August 2004 statement of the case 
(SOC).  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


